Citation Nr: 0521937	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1975 to February 1980.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1998, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, confirmed 
and continued its denial of entitlement to service 
connection for PTSD.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran has PTSD as the result of a verified stressor 
in service.


CONCLUSION OF LAW

The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the VA has 
met its statutory duty to assist the veteran in the 
development of his claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection for PTSD, in particular, requires 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), i.e., a diagnosis which 
conforms to the criteria set forth in the Diagnostic and 
Statistical Manual of the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997). 

A review of the evidence discloses that under the VA 
criteria, the veteran has a clear diagnosis of PTSD (See, 
e.g., a report from the Vet Center in Syracuse, New York, 
dated in January 1995; the report of a psychiatric 
examination performed by the VA in May 1996; and a report 
reflecting psychiatric treatment by the VA October 2001 
through August 2002).  He contends that such disorder is 
related to an accident in March 1975, when a drill 
instructor and a recruit were killed during grenade 
training.  

An article in the March 26, 1975, edition of the Beaufort 
Times essentially confirms the alleged stressor; and a 
January 1999 statement by a former fellow serviceman 
confirms the fact that the veteran's unit was in training 
at the time.  While the former fellow serviceman was 
unable to say that the veteran had been present at the 
accident or recovered body parts, he suggested that the 
veteran may well have been part of a detail assigned to 
repair areas damaged by the accident.  To that extent, 
the evidence shows that the claimed stressor actually 
occurred.  However, at that time, the evidence did not 
establish the requisite nexus between the cited stressor 
and the diagnosis of PTSD.  Therefore, the Board 
requested the opinion of an independent medical expert in 
psychiatry (IME) to determine if the stressor was 
sufficient to support the diagnosis.  

In March 2005, following a review of the record, the IME 
confirmed that the veteran did, in fact, have PTSD.  He 
concluded that such disability was directly related to 
the grenade training accident in service and supported 
that conclusion with a detailed discussion of the facts 
and medical principles involved.  

In particular, the IME reported that an individual 
learning about a stressor need not know the victim or 
necessarily witness the incident.  However, he noted that 
the individual be like the victim, such that he could 
associate with the victim's trauma.  In this regard, he 
stated that the maintenance crew to which the veteran had 
been assigned was exposed to the aftermath of violent 
deaths and that those deaths involved someone just like 
the veteran, i.e., a recruit going through basic training 
at the same camp who was learning about the use of 
grenades.  

The IME acknowledged that the veteran's subjective 
response to the incident was not explicitly reported in 
the record; however, he thought that such response could 
be rather easily inferred by the veteran's own reports 
involving intense fear, helplessness, or horror.  In this 
regard, he noted that the veteran also had predisposing 
factors which could make him more susceptible to PTSD.  
He stated that during basic training, the veteran had an 
exaggerated sense of fear or horror, due to a low sense 
of safety, a feeling that he was being emotionally 
abused, and a feeling that he was helpless to remedy the 
situation.  Therefore, the IME concluded that the 
veteran's assignment to the maintenance detail met the 
criteria for a stressful incident and that there was a 
link, established by medical evidence, between the 
veteran's PTSD and the inservice stressor.  

In light of the foregoing, the Board finds that service 
connection for PTSD is warranted.  At the very least the 
evidence on file is in relative equipoise.  That is, 
there is an approximate balance of evidence both for and 
against the veteran's claim.  Under such circumstances, 
all reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


